Case: 12-15592       Date Filed: 03/03/2014       Page: 1 of 2


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15592
                               ________________________

                          D.C. Docket No. 1:12-cv-20345-FAM

THOMAS E. METCALFE,
                                                                           Plaintiff-Appellant,

                                             versus

POSTMASTER GENERAL, U.S. POSTAL SERVICE,
an independent agency of the United States of America,
                                                                         Defendant-Appellee.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (March 3, 2014)

Before ANDERSON, Circuit Judge, and MOODY* and SCHLESINGER,**
District Judges.


____________
*Honorable James S. Moody, Jr., United States District Judge for the Middle District of Florida,
sitting by designation.

**Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
                Case: 12-15592    Date Filed: 03/03/2014    Page: 2 of 2


PER CURIAM:

       Although we are inclined to believe that it would have been better to have

granted the motion for extension of time, we cannot conclude that plaintiff has

demonstrated reversible error. The plaintiff had ample time to digest all of the late

discovery by the time of the motion to reconsider. However, neither that motion,

nor in the plaintiff’s brief on appeal, nor at oral argument has plaintiff pointed to

any indication of discrimination, or even any indication that further proceedings

might develop evidence of discrimination. Accordingly, the judgment of the

district court is

       AFFIRMED.




                                           2